Exhibit 10.4

 

AMENDMENT TO THE ZALE CORPORATION
2003 STOCK INCENTIVE PLAN

 

1.                                       By deleting the existing Section 2(k)
and substituting therefor the following:

 

“(k)                            ‘Incentive Award’ shall mean an Option, Tandem
SAR, Stand-Alone SAR, share of Restricted Stock, share of Phantom Stock, Stock
Bonus, or a Restricted Stock Unit (each defined herein) granted pursuant to the
terms of the Plan.”

 

2.                                       By adding new Section 2(z), as follows:

 

“(z)                             ‘Performance Goals’ means the measurable
performance objectives, if any, established by the Committee for a Performance
Period that are to be achieved with respect to an Incentive Award granted to a
Participant under the Plan. Performance Goals may be described in terms of
Company-wide objectives or in terms of objectives that are related to
performance of the division, department or function within the Company in which
the Participant receiving the Incentive Award is employed or on which the
Participant’s efforts have the most influence.  The achievement of the
Performance Goals established by the Committee for any Performance Period will
be determined without regard to the effect on such Performance Goals of any
acquisition or disposition by the Company of a trade or business, or of
substantially all of the assets of a trade or business, during the Performance
Period and without regard to any change in accounting standards by the Financial
Accounting Standards Board or any successor entity. The Performance Goals
established by the Committee for any Performance Period under the Plan will
consist of one or more of the following:

 

 

(i)

 

earnings per share and/or growth in earnings per share in relation to target
objectives;

 

(ii)

 

operating cash flow and/or growth in operating cash flow in relation to target
objectives;

 

(iii)

 

cash available in relation to target objectives;

 

(iv)

 

net income and/or growth in net income in relation to target objectives;

 

(v)

 

revenue and/or growth in revenue in relation to target objectives;

 

(vi)

 

total shareholder return (measured as the total of the appreciation of and
dividends declared on the Common Stock) in relation to target objectives;

 

(vii)

 

return on invested capital in relation to target objectives;

 

(viii)

 

return on shareholder equity in relation to target objectives;

 

(ix)

 

return on assets in relation to target objectives;

 

(x)

 

return on common book equity in relation to target objectives;

 

(xi)

 

economic value added (relative or absolute); and

 

(xiv)

 

working capital targets.

 

If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Performance Goals are no longer suitable, the Committee may
in its discretion modify such Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, with respect to a period
as the Committee deems appropriate and

 

--------------------------------------------------------------------------------


 

equitable, except where such action would result in the loss of the otherwise
available exemption of the Incentive Award under Section 162(m) of the Code.  In
such case, the Committee will not make any modification of the Performance Goals
or minimum acceptable level of achievement.”

 

3.                                       By adding new Section 2(aa), as
follows:

 

“(aa)                      ‘Performance Period’ means, with respect to an
Incentive Award, a period of time within which the Performance Goals relating to
such Incentive Award are to be measured. The Performance Period will be
established by the Committee at the time the Incentive Award is granted.”

 

4.                                       By adding new Section 2(bb), as
follows:

 

“(bb)                    ‘Restricted Stock Unit’ refers to a restricted stock
unit as described in Section 10A.”

 

5.                                       By adding new Section 2(cc), as
follows:

 

“(cc)                      ‘Stock Incentive Program’ means a written program
established by the Committee, pursuant to which Incentive Awards are awarded
under the Plan under terms, conditions and restrictions set forth in such
written program.”

 

6.                                       By deleting Section 3(e) and
substituting the following:

 

“(e)                            Total Grants for Awards Other than Options

 

The total number of shares of Common Stock with respect to which Tandem SARs,
Stand Alone SARs, shares of Restricted Stock, Restricted Stock Units, shares of
Phantom Stock and Stock Bonuses may collectively be granted shall not exceed 30%
of the total number of shares of Common Stock with respect to which all
Incentive Awards have been or may be granted under the Plan.”

 

7.                                       By deleting the first paragraph of
Section 6 and substituting therefor the following:

 

“The Committee may grant Options, Tandem SARS, Stand-Alone SARS, shares of
Restricted Stock, shares of Phantom Stock, Stock Bonuses, and Restricted Stock
Units in such amounts and with such terms and conditions as the Committee shall
determine, subject to the provisions of the Plan.”

 

8.                                       By adding new Section 10A, as follows:

 

“10A.                 Terms and Conditions of Restricted Stock Units

 

A Restricted Stock Unit shall entitle the Participant to receive, at a specified
future date, a number of shares of Company Stock equal to a specified or
determinable number of Restricted Stock Units granted by the Committee, or, in
the Committee’s sole discretion at the time thereof, an amount equal to the then
Fair Market Value of such shares.  At the time of the grant, the Committee must
determine the target number of

 

--------------------------------------------------------------------------------


 

Restricted Stock Units subject to a Restricted Stock Units Incentive Award and
(i) the period over which such Restricted Stock Unit shall vest and in what
proportions or (ii) the Performance Period and the Performance Goals applicable
to the determination of the ultimate settlement of the Restricted Stock Unit.

 

(a)                                  Settlement.  Settlement with respect to
Restricted Stock Units may be made by the Company in shares of Company Stock, or
in cash, as provided in the applicable Plan Agreement or Stock Incentive Program
or, in the absence of such provision, as the Committee may determine in its sole
discretion.

 

(b)                                 Conditions to Settlement.  Each Restricted
Stock Unit granted under the Plan shall be settled at the end of the vesting
period or Performance Period or upon the occurrence of an event, and in such
number of shares or amount, as the Committee shall specify in the applicable
Plan Agreement or Stock Incentive Program; provided, however, that in no event
will payment occur later than two and one-half (2 ½) months after the later of
(i) the end of the Participant’s first taxable year in which the amount is no
longer subject to a substantial risk of forfeiture, or (ii) the end of the
Company’s first taxable year in which the amount is no longer subject to a
substantial risk of forfeiture.”

 

--------------------------------------------------------------------------------